 

Case 5:19-mc-00017-H Document 5 Filed 01/21/20 Page 1of22 PagelD 67
Rance Wesley Magee

Michelle Magee “CLERK US DISTRICT COURT
11294 Rose Road NORTHERN MOIST. OF TX
Emmett, Michigan 48022 FILED
2920 JAN 21° PM 2:04
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS DEPUTY CLERK \f L ( ne
LUBBOCK DIVISION

RANCE WESLEY MAGEE, et al.,

Petitioner(s),
V. No. 5:19-MC-017-H
GMAC MORTGAGE, et al.,
Respondent(s).

COMES NOW, Rance Magee; above the age of the majority and possesses first hand
knowledge of the information contained herein to respond to the ORDER of this court which was
dated January 08, 2020.

The exhibits attached include the contractual agreement between the parties which
properly addresses the jurisdiction and venue that exists in this matter. In accordance with the
terms and conditions of the contract, Petitioner may file for confirmation of the arbitration award
in any United States District Court.

Second, Petitioner has attached the necessary evidence to confirm that the Respondents
were properly served in this matter.

Petitioner is responding to the Order of this Court as requested; within the timeframe
outlined. Should any other information be necessary, please request such from Petitioner(s) to

maintain compliance. Dated this 16" day of January 2020.

<A hl

Lo Riche Magee ent

  

SR

   

Page 1 of 2

 
Case 5:19-mc-00017-H Document 5 Filed 01/21/20 Page 2of22 PagelD 68
Rance Wesley Magee
Michelle Magee
11294 Rose Road
Emmett, Michigan 48022

EXHIBIT LIST
EXHIBIT 1 Contractual Agreement between the parties.
EXHIBIT 2 All Purpose Proof of Service
Notice of Arbitration Hearing
EXHIBIT 3 All Purpose Proof of Service
Final Arbitration Award
EXHIBIT 4 Certificate of Service

Motion to Confirm

CERTIFICATE OF SERVICE

On this 16" day of January 2020, Petitioner Rance Wesley Magee Mailed the referenced
Exhibits to the following:

United States District Court

Northern District of Texas

Lubbock Division

1205 Texas Avenue, Room 209

Lubbock, Texas 79401-4091 U.S.P.S Tracking Number 9405511699000048249235

GMAC Mortgage
100 Witmer Road
Horsham, Pennsylvania 19044 U.S.P.S. Tracking Number 9405511699000048489624

Mr. Cooper — Nationstar Mortgage
8950 Cyprus Waters Blvd
Coppell, Texas 75019 U.S.P.S. Tracking Number 940551 1699000048486760

Ocwen Financial
1661 Worthington Road, Ste 100
West Palm Beach, Florida 33409 —_—-U.S.P.S. Tracking Number 940551 1699000048407338

Fannie Mae
1100 15" Street NW
Washington, DC 20005 U.S.P.S. Tracking Number 940551 1699000048637056

Petitioner affirms that the documents were sent via United States Postal Service Priority
Mail.

/s/ Rance Wesley Magee

Page 2 of 2

 
Case 5:19-mc-00017-H Document 5 Filed 01/21/20 Page 3of22 PagelD 69

8801-19641512RWM0448DHFFGHMMIV-S19710817-RM4802219710817—RM48022¢° is secured and reserved with all rights retained, Private Property no trespass
permitted or allowed under common law restrictions and prohibitions.

Conditional Acceptance for the Value/Agreement/ Counter Offer to Acceptance of Offer

SHOW OF CAUSE PROOF OF CLAIM DEMAND
SERVED BY: UNITED STATES POSTAL SERVICE by the
UNITED STATES POST OFFICE via First Class Postage Prepaid

Contract # 8801-19641512RWM0448DHFFGHMMM-S19710817-RM48022 °

RESPONDENTS: CLAIMANT:
GMAC MORTGAGE Rance Wesley Magee
100 WITMER ROAD Michelle M. Magee
HORSHAM, PENNSYLVANIA 19044 c/o General-Post Office
LOAN # 0601874660 11294 Rose Road
Nation: “Emmett, Michigan”
FEDERAL NATIONAL MORTGAGE ASSOCIATION United States Minor, Outlying Islands
FANNIE MAE

1100 15th STREET N.W

WASHINGTON, D.C. 20005 The United States Department of Agriculture

LOAN # 0629722695 1400 Independence Avenue, S.W.
Washington, D.C. 20250

MERSCORP

8201 GREENSBORO DRIVE, SUITE 350 the United States Supreme Court
MCLEAN, VIRGINIA 22102 One First Street, N.E.
MIN NUMBER: 1000375-0601874660-3 Washington D.C. 20543

MR. COOPER
8950 CYPRUS WATERS BLVD.
COPPELL, TEXAS 75019

NATIONSTAR MORTGAGE
8950 CYPRUS WATERS BLVD
COPPELL, TEXAS 75019

OCWEN FINANCIAL
1661 WORTHINGTON ROAD, SUITE 100
WEST PALM BEACH, FLORIDA 33409

THE STATE OF MICHIGAN

Governor Rick Snyder or His Successors/Assigns
P.O. Box 30013

Lansing, Michigan 48909

Attorney General Dana Nessel
G. Mennen Williams Building
525 W. Ottawa Street

P.O. Box 30212

Lansing, Michigan 48909

United States Department of Justice
950 Pennsylvania Avenue, NW
Washington, D.C. 20530-0001

EXERCISING ALL RIGHTS AS RESERVED

 
 

 

Case 5:19-mc-00017-H Document 5 Filed 01/21/20 Page 4of22 PagelD 70

8801-19641512RWM0448DHFFGHMMM-S19710817-RM4802219710817—-RM48022° is secured and reserved with all rights retained, Private Property no trespass
permitted or allowed under common law restrictions and prohibitions.

January 17, 2019
To the Holder in Due Course and/or agent and/or representative,

We, Rance Wesley Magee, Michelle M. Magee and associates have received your offer
and accept your offer under the following terms and conditions-

That you provide the following proofs of claim and your failure to provide proofs of
claim; to accept payment for credit on account shall constitute a breach of this binding self-executing
irrevocable contractual agreement coupled with interest and subjecting the breaching party to fines,
penalties, fees, taxes and other assessments.

10251. PROOF OF CLAIM, the legal status of these “un/non-constitutional legislative entities”
operating/functioning as sources of authority for these so-called “Revised Codes/Statutes”; and

specifically the United States Code and/or specifically THE ACT OF MARCH 9TH, 1933 Proclamation 2038,
2039, 2040 AND Titles 4, 7, 11, 12, 15, 16, 18, 28, 31 and 42 USC; C.F.R., THE FEDERAL REGISTRY,
thereof, is not that of a corporation/quasi corporation; which, is also created by statute. [See: 73 C.J.S.,
Public Administrative Law and Procedures, § 10, p. 372, citing: Parker v. Unemployment Compensation
Commission, 214 S.W. 2d 529, 358 Mo. 365, which States: “The powers granted to an administrative
body may be such as to establish it as a legal entity, and, although not expressly declared to be a
corporation, it may be considered a public quasi corporation.”; Texas & Pacific Railway v. InterState
Commerce Commission, 162 U.S. 197 (1895), which States: “The InterState Commerce Commission is a
body corporate, with legal capacity to be a party plaintiff or defendant in the Federal courts.”; 2 Am.
Jur.2d, Administrative Law, § 32, p.56, which States: “Some administrative agencies are corporate
bodies with legal capacity to sue and be sued.”]

I. SHOW OF CAUSE PROOF OF CLAIM DEMAND
10252. PROOF OF CLAIM, that the Legislative Reference Bureau, created by Act of April 27,
1909,

P.L. 208, and, reorganized by Act of May 7, 1923, P.L. 158, as a legislative “agency’ with the primary
function to draft and pass upon legislative bills and resolutions for introduction in the General Assembly,
and to prepare for “adoption” by the General Assembly, “Codes” by topics, of the existing general
statutes for which it was handed over statutory authority in 1974 to publish an “official publication” of
the United States Code, is not operating/functioning as a “un/non-constitutional legislative entity”; and,
is not operating or functioning as a foreign corporate entity representing the source of authority for the
existence of statute(s)/law(s) known as the United States Code, in the capacity of an “administrative law
agency” administering the corporate affairs and public of that which created it by statute.

10253. PROOF OF CLAIM, these alleged statute(s)/law(s) of this “un/non-constitutional
legislative

entity”; i.e., the Legislative Reference Bureau, operating/functioning as a foreign corporate
“administrative jaw agency” are not by nature akin private “by-laws” of a “corporation” for the
administration of its internal Government and public; and, are binding and of force or effect over and
upon the private, non-enfranchised, and non-assumpsit’s thereto; and therewith, living, breathing, flesh-
and-blood man, i.e. a natural person/man; and, as such, are not ultimately governed by, through and
within the realm of commercial law as adopted and codified within The United States Code thereby; and
therein, representing commercial law for operating/functioning in commerce.

Page | 2
EXERCISING ALL RIGHTS AS RESERVED

 
 

 

Case 5:19-mc-00017-H Document 5 Filed 01/21/20 Page5of22 PagelD 71

8801-19641512RWM0448DHFFGHMMM-S19710817-RM4802219710817—-RM48022° is secured and reserved with all rights retained, Private Property no trespass
permitted or allowed under common law restrictions and prohibitions.

10254. PROOF OF CLAIM, whereas the Constitution for the United States of America at Article |,

Section 8 and 10 clearly prohibits the Congress from printing and issuing Federal Reserve Notes as it is a
constitutional entity, or purportedly so, and its actions are limited thereby; and therein, a corporation or
trust is not; e.g., the Federal Reserve System, created by Congressional Act in 1913, and as a “un/non-
constitutional Congressional entity” without the Constitution, and therefore not bound NOR
encumbered by said document/instrument, may proceed to print and issue money (currency) which
would be an unconstitutional form of money for Congress; restrained as it is, by the
instrument/document of its creation, these “un/non-constitutional legislative entities’; e.g., the
Legislative Reference Bureau, and the alleged statute(s)/law(s) they create/generate is not a “un/non-
constitutional” issue having no nexus with the Constitution; and, the binding force or effect of said
statute(s)/law(s) is not established/created solely from; or by, contract between the parties; which, once
silent judicial notice of said contract is taken by the Holder in due Course any affidavits in support
thereof; and specifically within the above referenced alleged Loan/Debt/Security Instrument, unless said
presumption of a contract is rebutted?

a. Please note that although it is the United States Treasury Department who prints the so-called
Federal Reserve notes, these notes have no value and are not backed by anything-

“Federal Reserve notes are not redeemable, and receive no backing by
anything This has been the case since 1933. The notes have no value
for themselves,” this is taken from the official website of the United
States financial expert, the United States Department of the Treasury
whose job it is to print the money to be utilized by the public, and
note how they say that since the government declared bankruptcy in

1933 their notes have had no value.

An official website of the United States Government

An official website of the United States Government

htins-//www.treasury.gow/resource-center/faqs/Currency/Pages/legal-tender.aspx

the Federal Reserve issues bookkeeping entry credit, there is no constitutional amendment permitting the Federal Reserve
and/or the treasury to create worthless items and declared them to be currency. The Constitution has held that the monies
created by Congress must have a value, and this is not a market value but a national currency value. Federal Reserve
bookkeeping entry credit is not regulated by Congress, making this process by the Federal Reserve, the issuance of bookkeeping

 

Page | 3

EXERCISING ALL RIGHTS AS RESERVED
 

Case 5:19-mc-00017-H Document 5 Filed 01/21/20 Page 6of22 PagelD 72

8801-19641512RWM0448DHFFGHMMM-S19710817—RM4802219710817~-RM48022¢ is secured and reserved with all rights retained, Private Property no trespass
permitted or allowed under common law restrictions and prohibitions,

entry credit, unconstitutional. That is, unless and until you can provide facts and conclusions of law and not opinion to the
contrary.

10255. PROOF OF CLAIM, that the original lender did not land “bookkeeping entry credit” in the

form of a loan, and failed to provide such notification and clear, unambiguous, conspicuous

language/terminology that any reasonable man or woman would understand? "intentionally created
fraud in the factum" and withheld from plaintiff... "vital information concerning said debt and all of the

matrix involved in making the loan". Deutsche Bank v. Peabody, 866 N.Y.S.2d 91 (2008). EquiFirst,
when making the loan, violated Regulation Z of the Federal Truth in Lending Act- 15 USC $1601 and
the Fair Debt Collections Practices Act 15 USC §1692.

10256. PROOF OF CLAIM- That the banking Holiday proclaimed by Pres. Roosevelt under
proclamation 2039 prohibiting any during the course of such emergency to include but not be limited to
deposits, credits, receipts, withdrawals within and between banking institutions has been suspended,
declared over, abolished, repealed?

10257. PROOF OF CLAIM- That the government loan represented by this account is not backed
by the full faith and credit of the United States government?

10258. PROOF OF CLAIM- That the government loan represented by this account is not secured
by mortgage insurance, and that the holder in due course is the beneficiary of that mortgage insurance?
That the mortgage insurance is in place should the borrower default?

10259. PROOF OF CLAIM- That the Loan associated with the debt is classified as a personal loan
and not a home loan? And that if it were to be classified as a home loan the original lender would be
responsible for capital gains taxes? That the Home Is purchased not from a bank but a Private Home
Owner?

10260. PROOF OF CLAIM- That the property securing the loan (an unsecured loan), has been
fully paid as a result of the treasury program and/or other government program respecting or associated
with such loans (PROGRAMS LIKE THE SINGLE-FAMILY HOME LOAN GUARANTEE PROGRAM)?

10261. PROOF OF CLAIM- That issuing the loan in the form of “BOOKKEEPING ENTRY CREDIT”
was deceptive, intentional, and a deliberate attempt to conceal pertinent information regarding the
origination of the loan and the matrix associated thereto?

10262. PROOF OF CLAIM- That tax credits and/or a charge off whereby the government has
issued credits respecting the associated loan/debt has not been applied to the borrower's side of the
ledger indicating the adjustment in balance?

10263. PROOF OF CLAIM- That the Uniform Nonjudicial Foreclosure Act, The Uniform Home
Foreclosure Procedure Act, the Administrative Procedures Act, do not recognize arbitration as an
alternative dispute resolution remedy?

10264, PROOF OF CLAIM- That the associated loan has not been satisfied as outlined in the
Uniform Satisfaction of Mortgage Act?

10265. PROOF OF CLAIM- That the borrower is entitled to a full and complete accounting, as
you and/or your associated organizations are the keepers of record, the custodians of record, and or to
supply a full and complete accounting of the record upon demand? Please note that demand is hereby

Page | 4

EXERCISING ALL RIGHTS AS RESERVED

 
 

Case 5:19-mc-00017-H Document 5 Filed 01/21/20 Page 7of22 PagelD 73

8801-19641512RWM0448DHFFGHMMM-S19710817-RM4802219710817—-RM48022° is secured and reserved with all rights retained, Private Property no trespass
permitted or allowed under common iaw restrictions and prohibitions.

made for a complete comprehensive accounting of this account, and the same deadline for furnishing a
response to this presentment is the exact same deadline for furnishing the accounting as/is demanded!

10266. PROOF OF CLAIM- That your organization nor the original lender ever intended on

limiting lawful money as required in law, regulated by Congress and prescribed by the Constitution of
the United States of America?

10267. PROOF OF CLAIM- That there is no lawful statute and/or Constitution delegation of
authority authorizing your institution in creating “BOOKKEEPING ENTRY CREDIT”, as a form of
acceptable currency within the United States?

10268. PROOF OF CLAIM- That all property in the United States is owned by the state by virtue
of government?

10269. PROOF OF CLAIM- That the following statement and/or record of Congress remains
extant?

“Mr. Speaker, we are here now in chapter 11. Members of Congress are official trustees
presiding over the greatest reorganization of any Bankrupt entity in world history, the U.S.
Government. We are setting forth hopefully, a blueprint for our future. There are some who say it is a
coroner's report that will lead to our demise.” [Rep. James Traficant, Jr. (Ohio) addressing the
House, Congressional Record, March 17, 1993, Vol. 33, page H-1303]

10270. PROOF OF CLAIM- That as a banking Institution the Borrower may utilize Bookkeeping
Entry Credit as a form of acceptable currency as it was the initiating currency of issuance-

Now, Therefore I, Franklin D. Roosevelt, President of the United States of America,
in view of such national emergency and by virtue of the authority vested in me by said Act
... do hereby proclaim, order, direct and declare that ... there shall be maintained and observed
by ail banking institutions and all branches thereof located in the United States of America,
including the territories and insular possessions, a bank holiday, and that during said period all
banking transactions shall be suspended. During such holiday ... no such banking institution
or branch shail ... permit the withdrawal or transfer in any manner or by any device whatsoever,
of any ... currency ... nor shall any such banking institution or branch pay out deposits, make
loans or discounts ... transfer credits ... or transact any other banking business whatsoever.

During such holiday, the Secretary of the Treasury, with the approval of the President and
under such regulations as he may prescribe, is authorized and empowered (a) to permit any or
all of such banking institutions to perform any or all of the usual banking functions, (b) to direct,
require or permit the issuance of clearing house certificates or other evidences of claims against
assets of banking institutions, and (c) to authorize and direct the creation in such banking
institutions of special trust accounts for the receipt of new deposits which shall be subject to
withdrawal on demand without any restriction or limitation and shall be kept separately in cash or
on deposit in Federal Reserve Banks or invested in obligations of the United States.

Page | 5

EXERCISING ALL RIGHTS AS RESERVED

 
Case 5:19-mc-00017-H Document 5 Filed 01/21/20 Page 8 of 22 PagelD 74

8801-19641512RWM0448DHFFGHMMM-519710817~RM4802219710827-RM48022° is secured and reserved with all rights retained, Private Property no trespass
permitted or allowed under common law restrictions and prohibitions.

As used in this order the term "banking institutions” shall include all Federal Reserve
Banks, national banking associations, banks, trust companies, savings banks, building and loan
associations, credit unions, or other corporations, partnerships, associations or persons,
engaged in the business of receiving deposits, making loans, discounting business paper,
or transacting any other form of banking business

~ Proclamation 2039-—-Declaring Bank Holiday March 9, 1933; Public Papers and
Addresses of Franklin D. Roosevelt declared Law by the General Assembly US Congress March
9, 1933 and the Act associated by the same name.

10271. PROOF OF CLAIM- That the loan and the Associated Debt is an Obligations of the
UNITED STATES as defined in statute-

September 14, 1976."" The Senate Special Committee had found
that President Roosevelt's 1933 proclamation of a national

emergency were still extant. See: SENATE SPECIAL COMMITTEE ON NATIONAL
EMERGENCIES AND DELEGATED EMERGENCY POWERS, FINAL REPORT: NATIONAL
EMERGENCIES AND DELEGATED EMERGENCY POWERS, S. Rept. No. 94-922, 94 Cong., 2d
Sess. (1976). P.L. 94-412 (Sept. 14, 1976); 90 Stat. 1255; 50 U.S.C. 1601 et seq.

 

 

10272. PROOF OF CLAIM- That "The ownership of all property is NOT in the state; AND THAT
individual so-called ‘ownership’ is only by virtue of the government, i.e., law, amounting to
mere user; and THAT use must be in accordance with law and subordinate to the necessities of
the state." Senate Document No. 43, 73rd Congress, 1st Session;

10273. PROOF OF CLAIM- That "Under the new law the money is issued to the banks in return
for government obligations... The money will be worth 100 cents on the dollar, because it is
backed by the credit of the nation. THAT IT represents a mortgage on all the homes, and... all
the people of the nation.” Congressional Record, March 9, 1933 on HR 1491 p. 83.

10274. PROOF OF CLAIM- That it has been “Resolved by the Senate and the House of
Representatives of the United States of America in Congress assembled: That (a) every
provision contained in or made with respect to any obligation which purports to give the
obligee the right to require payment in gold or a particular kind of coin or currency, or inan
amount in money of the United States measured thereby, is declared to be against public
policy, and no such provision shall be contained in or made with respect to an obligation
hereafter incurred. Every obligation heretofore or hereafter incurred, whether or not any such
provision is contained therein or made with respect thereto, shall be discharged upon
payment, dollar for dollar, in any such coin or currency, which at the time of payment is legal
tender for public or private debts .. ." The GOLD Abrogation Act of June 5", 1933.

10275. PROOF OF CLAIM- That "Since March 9, 1933, the United States has been in a state of
declared national emergency." "These proclamations give force to 470 provisions of federal law.
These hundreds of statutes delegate to the President extraordinary powers exercised by
Congress, which affect the lives of American citizens in a host of all-encompassing manners. This

Page | 6

EXERCISING ALL RIGHTS AS RESERVED

 

 
Case 5:19-mc-00017-H Document 5 Filed 01/21/20 Page9of22 PagelD 75

8801-19641512RWM0448DHFFGHMMM-S19710817-RM4802219710817—-RM48022¢ is secured and reserved with all rights retained, Private Property no trespass
permitted or allowed under common law restrictions and prohibitions.

vast range of powers taken together, confer enough authority to rule this country without
reference to normal constitutional process.” Senate Report 93-549, July 24, 1973

10276. PROOF OF CLAIM- That the following is the current is the current understanding:

[Mr. McPhadin] “... The first section of the bill, as | grasped it, is practically the
war powers that were given back in 1917. | would like to ask the chairman of
the committee if this is a plan to change the holding of the security back of
the Federal Reserve notes to the Treasury of the United States rather than
the Federal Reserve agent.”

[Mr. Stiggle] “This provision is for the issuance of Federal Reserve bank notes;
and not for Federal Reserve notes; and the security back of it is the
obligations, notes, drafts, bills of exchange, bank acceptances, outlined in the
section to which the gentleman has referred.”

[McPhadin] “Then the new circulation is to be Federal Reserve bank notes and
not Federal Reserve notes. /s that true?”

[Stiggie] “Insofar as the provisions of this section are concerned, yes.”

“[Mr. Britain} From my observations of the bill as it was read to the House, it
would appear that the amount of bank notes that might be issued by the
Federal Reserve System is not limited. That will depend entirely upon the
mount of collateral that is presented from time to time from exchange for bank
notes. Is that not correct?”

[McPhadin] “Yes, | think that is correct.”???

the Congressional Record during the debate over the Emergency Banking Act of 1933.

10277. PROOF OF CLAIM- That the amendment of § 5(b) provided that the Act can only be
invoked "(d)uring the time of war." The elimination of the exclusion made clear that any and all
emergency powers that might have previously been available pursuant to a national emergency
declared under § 5(b) Congress did not formally terminate the one declared by President
Roosevelt (apparently believing that only the President could do so). And so, 50 U.S.C. App. 5(b);
12 U.S.C. 95a. In amending TWEA, Congress did provide for the continuation of the emergency
and of any economic sanctions that were the result of a Presidential declaration of
national emergency that were in effect on July 1, 1977, subject to automatic termination unless
they were renewed annually. This provision allowed the continuation of the National
Bankruptcy and the National Banking Holiday, as well as the sanctions on regimes like Cuba,
North Korea, China, and North Vietnam to continue without the President having to declare a
new national emergency under IEEPA. See 50 U.S.C.A. App. 5, note.

10278. PROOF OF CLAIM- That as first adopted in 1976, the National Emergencies Act excluded
from its purview Section 5(b) of the Trading with the Enemy Act. As noted above, the law under
which President Roosevelt issued the declaration of national emergency with respect to the
National bankruptcy was never cancelled. With the Cold War sections under that act had also
been used by the executive branch as the legal basis for imposing economic sanctions on the
communist nations of North Korea, Cuba, China, and North Vietnam; and the National
Emergencies Act had been terminated, there would have been no other legal basis for
continuing the sanctions against those countries, accept to enact a set of new specific laws,
Congress chose not to consider. As a consequence, the State Department asked that Section

 

Page | 7

EXERCISING ALL RIGHTS AS RESERVED

 
 

Case 5:19-mc-00017-H Document5 Filed 01/21/20 Page 10of22 PagelD 76

8801-19641512RWM0448DHFFGHMMM-S19710817-RM4802219710817-RM48022¢ is secured and reserved with ail rights retained, Private Property no trespass
permitted or allowed under common law restrictions and prohibitions.

5(b) be excluded from the National Emergencies Act until other legislation providing a basis for
the continuation of economic sanctions against those countries could be enacted. Is this not
the case?

10279. PROOF OF CLAIM- That “Whenever in the judgment of the Secretary of the
Treasury such action is necessary to protect the currency system of the United State,
the Secretary of the Treasury, in his discretion, may regulate any or all
individuals... Whoever shall not comply with the provisions of this act shall be fined not more
than $10,000 or if a natural person, may in addition to such fine may be imprisoned for a year,
not exceeding ten years.” [Stat 48, Section 1, Title 1, Subsection N, March 9, 1933]; that it is
under discretion and the direct supervision of the United States treasury that the banking
institutions are utilizing “bookkeeping entry credit”, and because the law defines a “banking
institution” as one who engages in the business of banking i.e. banking business, during this
current national banking emergency defined in law as bankruptcy, such “bookkeeping entry credit
utilization” is construed as currency of the United States, and may be utilized for the payment
and/or repayment of a loan instituted and or issued in the same species, is this not so?

10280. PROOF OF CLAIM, that you notify the undersigned and/or the undersigned’s
representative of your attempt to deceive them, and that they knowingly and intentionally
agreed to such deception, for instance, if this matter involve the lending of credit, and/or a
mortgage loan, proof that you provided the borrower with evidence as to the origination of the
Joan, and the species of currency utilized in the origination of the loan?

10281. PROOF OF CLAIM, that you have provided and/or will provide to the undersigned a copy
of the original contract in its current state, without alterations and or amendments, for we know
that any alteration and/or amendment on a contract has to be done in the presence of the other
party with the approval of the other party, and that if you have provided a copy preleased
document the date upon which such was done, and if you have not provided a copy please
provide a copy with your response, and failure to do so would be constituted as a refusal on
your part and a breach of this agreement invoking the tacit acquiescence and your forfeiture
and waiver of all rights and full consent to every provision of the agreement and the penalties
and assessment and fees associated therewith.

10282. PROOF OF CLAIM, that you provide a list of all of your subsidiaries, EIN numbers and the
like, plus a copy of your COMPREHENSIVE ANNUAL FINANCIAL REPORT for the past 10 years
inclusive of notes, ledgers, references, with turn definitions within the next 14 calendar days, as
the custodian of record for this account, you are to highlight the Association of this account
within those records, failure to do so will invoke the default principles of this agreement and
your full and complete consent with all of the terms and conditions as well as penalties
associated thereto, hereto, therewith.

10283. PROOF OF CLAIM, that you will not attempt to circumvent the process after default, or
after your consent and approval! an agreement to this presentment, and that you agree that any
attempt to circumvent the process shall invoke and cause to be placed in full affect the treble
damage provision of this agreement plus, penalties, fines, assessment, fees.

Page | 8

EXERCISING ALL RIGHTS AS RESERVED

 

 
 

Case 5:19-mc-00017-H Document5 Filed 01/21/20 Page11lof22 PagelD 77

8801-19641512RWM0448DHFFGHMMM-S19710817-RM4802219710817-RM48022° is secured and reserved with all rights retained, Private Property no trespass
permitted or allowed under common law restrictions and prohibitions.

10284. PROOF OF CLAIM, that you agree that if you should in any way attempt to evade, and or
provide a general response, and or refuse to respond, and or refuse to provide the evidence and
information and/or documents and/or records demanded, that you are guilty of fraud,
deception, racketeering, and you will not object to your full prosecution as an organization with
the co-conspirators mainly your Board of Directors if you are a corporation, with a minimum jail
time of five years day for day and a maximum not to exceed that of 65% of a proscribed law.
And that such failure and/or refusal on your part shall constitute your binding and willful
consent to the relinquishing of the total value of the claim of this agreement, payable on
demand with your waiver to a defense, and or a trial, and or hearing, and or notice, and or
presentment, and or write to review and or right to appeal and or right to object!

H. CAVEAT

10285. Please understand that while the Undersigned wants, wishes and desires to resolve this
matter as promptly as possible, the Undersigned can only do so upon Respondent(’s) ‘official
response’ to this Conditional Acceptance for Value and counter offer/claim for Proof of Claim by
Respondent(’s) providing the Undersigned with the requested and necessary Proof of Claims
raised herein above.

10286. Therefore, as the Undersigned is not a signatory; NOR a party, to your “social compact”
(contract) known as the Constitution (Charter) of the UNITED STATES; NOR noticed NOR
cognizant, of any agreement/contract between the UNITED STATES, and the Undersigned and
specifically any obtained through FULL DISCLOSURE and containing any FAIR/VALUABLE
CONSIDERATION therein, which would act/operate to create and establish a “relationship”
(nexus) and thereby; and therein, bind the Undersigned to the specific “source of authority” for
the creation and existence of the alleged statute(s)/law(s}) as contained and allegedly
promuigated within the “Code” known as the United States Code; which, with the privity of
contract or contract itself would thereby; and therein, create and establish legal force and or
effect of said statute(s)/law(s) over and upon the Undersigned; and, would also act/operate to
subject the Undersigned to the “statutory jurisdiction” of the UNITED STATES, its laws, venue,
jurisdiction, and the like of its commercial courts/administrative tribunals/units and thereby;
and therein, bind the Undersigned to said courts/administrative tribunal’s/unit’s decisions,
orders, judgments, and the like; and specifically as within the above referenced alleged
Commercial/Civil/Cause; and, which would act/operate to establish and confer upon said
court/administrative tribunal/unit the necessary requirement/essential of “subject-matter
jurisdiction” without which it is powerless to move in any action other than to dismiss. And as a
result thereof the parties agree that any statute and/or code introduced by the United States
Congress and or state legislature under its non-governmental capacity i.e. it’s “corporate
business commercial transacting capacity”, are not binding on any of the parties, and cannot be
introduced and or used as any justification for any proceeding, and/or procedure, and or
remedy respecting this matter. That the arbitration process is binding on all parties and is the
sole and exclusive remedy for redressing any issue associated with this agreement. That this
agreement supersedes and predates as well as replaces any and all prior agreements between
the parties, and is binding on all parties and irrevocable, and the parties agreed to the terms and
conditions of this agreement upon default of the defaulting party as of the date of the default,
that the value of this agreement is (Four Hundred Ninety Thousand Dollars), the amount

EXERCISING ALL RIGHTS AS RESERVED

 
 

Case

5:19-mc-00017-H Document5 Filed 01/21/20 Page 12of22 PagelD 78

8801-19641512RWM0448DHFFGHMMM-S19710817—-RM4802219710817—RM48022° is secured and reserved with all rights retained, Private Property no trespass
permitted or allowed under common law restrictions and prohibitions.

demanded is ($ 490,000.00). The Undersigned once more respectfully requests the
Respondent(s) provide said necessary Proof of Claims so as to resolve the Undersigned’s
confusion and concerns within this/these matter(s). Otherwise, the Undersigned must ask,
“What is the Undersigned’s remedy?”

10287. THEREFORE, as Respondent(s) have superior knowledge of the law, and as custodian of

record has access to the requested and necessary Proof of Claims, and otherwise being in a
‘catbird’s seat’ to provide the requested and necessary Proof of Claims raised herein above,
Respondent(s) is able, capable, and most qualified to inform the Undersigned on those matters
relating to and bearing upon the above referenced alleged CIVIL/COMMERCIAL/Cause and
thereby; that there is a duty on the part of the parties to communicate and/or respond to the
aforementioned proof of claim and/or demand associated with this self-executing binding
irrevocable contractual agreement coupled with interests and therein, has an obligation to
clear-up all confusion and concerns in said matter(s) for the Undersigned as to the nature and
cause of said process(s), proceeding(s), and the like as well as the lawfulness and validity of such
to include; inter ali, all decisions, orders, and the like within; and arising from, all such within
said Commercial/Civil/Cause.

10288. The Undersigned herein; and hereby, provides the Respondent(s) ten (10) Calendar

Page | 10

days; to commence the day after receipt of this Conditional Acceptance for Value and counter
offer/claim for Proof of Claim, in which to gather and provide the Undersigned with the
requested and necessary Proof of Claims raised herein above, with the instruction, to transmit
said Proof of Claims to the Undersigned and the below named Notary/Third Party and or their
representative as stipulated and attached hereto if applicable, for the sole purpose of certifying
RESPONSE or want thereof from Respondent(s). Further, the Undersigned herein; and hereby,
extends to the Respondent(s) the offer for an additional ten (10) Calendar days in which to
provide the requested and necessary Proof of Claims raised herein above. If Respondent(s)
desires the additional ten (10) Calendar days, Respondent must cause to be transmitted to the
Undersigned and the below named Notary/Third Party etc. al; a signed written REQUEST. Upon
receipt thereof, the extension is automatic; however, the Undersigned strongly recommends
the Respondent(s) make request for the additional ten (10) Calendar days well before the initial
ten (10) Calendar days have elapse to allow for mailing time. NOTICE: Should Respondent(s)
make request for the additional ten (10) Calendar days, said request will be deemed “good
faith” on the part of Respondent(s) to perform to this offer and provide the requested and
necessary Proof of Claims. Should Respondent(s) upon making request for the additional ten
(10) Calendar days, of which there will be, cannot be, and shall not be any extension as the
aforementioned requested information is required to be readily available for inspection and
review upon demand, then fail or otherwise refuse to provide the requested and necessary
Proof of Claims, and/or fails to provide the specific information in full detail as specified
according to the terms of this agreement, and or shall cause to have presented a nonresponse,
and or a general response, and or a nonspecific response, which shall only constitute as an
attempt to evade, to avoid, to delay, said act(s) on the part of Respondent(s) shall be deemed
and evidenced as an attempted constructive fraud, deception, bad faith, and the like upon
Respondent’s (s’) part and further attempts to cause an inflict injury upon the Undersigned.

EXERCISING ALL RIGHTS AS RESERVED

 
 

Case 5:19-mc-00017-H Document5 Filed 01/21/20 Page 13o0f22 PagelD 79

8801-19641512RWM0448DHFFGHMMN-S19710817-RM4802219710817—RM48022¢ is secured and reserved with all rights retained, Private Property no trespass
permitted or allowed under common law restrictions and prohibitions.

Further, the Undersigned herein strongly recommends to Respondent(s) that any Proof of
Claims and request for the additional ten (10) Calendar days be transmitted “Certified” Mail,
Return Receipt Requested, and the contents therein under Proof of Mailing for the good of all
concerned.

10289. Should the Respondent(s) fail or otherwise refuse to provide the requested and

necessary Proof of Claims raised herein above within the expressed period of time established
and set herein above, Respondent(s) will have failed to State any claim upon which relief can be
granted. Further, Respondent(s) will have agreed and consented through “tacit acquiescence” to
ALL the facts in relation to the above referenced alleged Commercial/Civil/Cause, as raised
herein above as Proof of Claims herein; and ALL facts necessarily and of consequence arising
there from, are true as they operate in favor of the Undersigned, and that said facts shall stand
as prima facie and ultimate (un-refutable) between the parties to this Conditional Acceptance
for Value and counter offer/claim for Proof of Claim, the corporate Government juridical
construct(s) Respondent(s) represents/serves, and ALL officers, agents, employees, assigns, and
the like in service to Respondent(s), as being undisputed. Further, failure and/or refusal by
Respondent(s) to provide the requested and necessary Proof of Claims raised herein above shall
act/operate as ratification by Respondent(s) that ALL facts as set, established, and agreed upon
between the parties to this Conditional Acceptance for Value and counter offer/claim for Proof
of Claim, are true, correct, complete, and NOT misleading.

(Ml. ARBITRATION- AN ADMINISTRATIVE REMEDY COGNIZABLE AT COMMON-LAW

10290. ADDITIONALLY it is exigent and of consequence for the Undersigned to inform

Page | 11

Respondent(s), in accordance with and pursuant to the principles and doctrines of “clean hands”
and “good faith,” that by Respondents(s) failure and or refusal to respond and provide the
requested and necessary Proof of Claims raised herein above and thereby; and it shall be held
and noted and agreed to by all parties, that a general response, a nonspecific response, or a
failure to respond with specificities and facts and conclusions of common law, and or to provide
the requested information and documentation that is necessary and in support of the
agreement shall constitute a failure and a deliberate and intentional refusal to respond and as a
result thereby and or therein, expressing the defaulting party’s consent and agreement to said
facts and as a result of the self-executing agreement, the following is contingent upon their
failure to respond in good faith, with specificity, with facts and conclusions of common-law to
each and every averment, condition, and/or claim raised; as they operate in favor of the
Undersigned, through “tacit acquiescence,” Respondent(s) NOT ONLY expressly affirm the truth
and validity of said facts set, established, and agreed upon between the parties to this
Conditional Acceptance for Value and counter offer/claim for Proof of Claim, but Respondent(s);
having agreed and consented to Respondent(s) having a duty and obligation to provide the
requested and necessary Proof of Claims raised herein above, will create and establish for
Respondent(s) an estoppel in this matter(s), and ALL matters relating hereto; and arising
necessarily therefrom;

and,

EXERCISING ALL RIGHTS AS RESERVED

 
 

Case 5:19-mc-00017-H Document5 Filed 01/21/20 Page 14of22 PagelD 80

8801-19641512RWM0448DHFFGHMMM-S19710817-RM4802219710817-RM48022° is secured and reserved with all rights retained, Private Property no trespass
permitted or allowed under common law restrictions and prohibitions.

10291. In accordance with and pursuant to this agreement; a contractually (consensual) binding

agreement between the parties to this Conditional Acceptance for Value and counter
offer/claim for Proof of Claim to include the corporate Government Agency/Department
construct(s) whom Respondent(s) represents/serves; as well as, ALL officers, agents, employees,
assigns, and the like in service to Respondent(s) will not argue, controvert, oppose, or otherwise
protest ANY of the facts already agreed upon by the parties set and established herein; and
necessarily and of consequence arising therefrom, in ANY future remedial
proceeding(s)/action(s), including binding arbitration and confirmation of the award in the
District Court of the United States at any competent court under original jurisdiction, in
accordance with the general principles of non-statutory Arbitration, wherein this Conditional
Acceptance for the Value/Agreement/Contract no. 8801-19641512RWM0448DHFFGHMMIV-
$19710817-RM48022° constitutes an agreement of all interested parties in the event of a
default and acceptance through silence/failure to respond when a request for summary
disposition of any claims or particular issue may be requested and decided by the arbitrator,
whereas a designated arbitrator shall be chosen at random, who is duly authorized, and in the
event of any physical or mental incapacity to act as arbitrator, the Undersigned shall retain the
authority to select any neutral(s)/arbitrator(s) that qualify pursuant to the common law right to
arbitration, as the arbitration process is a private remedy decided upon between the parties,
and with respects this agreement, the defaulting party waives any and all rights, services,
notices, and consents to the undersigned and or the undersigned’s representative selection of
the arbitrator thereby constituting agreement, and any controversy or claim arising out of or
relating in any way to this Agreement or with regard to its formation, interpretation or breach,
and any issues of substantive or procedural arbitrability shall be settled by arbitration, and the
arbitrator may hear and decide the controversy upon evidence produced although a party who
was duly notified of the arbitration proceeding did not appear; that the Undersigned deems
necessary to enforce the “good faith” of ALL parties hereto within without respect to venue,
jurisdiction, law, and forum the Undersigned deems appropriate.

10292. Further, Respondent(s) agrees the Undersigned can secure damages via financial lien on

Page | 12

assets, properties held by them or on their behalf for ALL injuries sustained and inflicted upon
the Undersigned for the moral wrongs committed against the Undersigned as set, established,
agreed and consented to herein by the parties hereto, to include but not limited to:
constitutional impermissible misapplication of statute(s)/law(s) in the above referenced alleged
Commercial/Civil/Cause; fraud, conspiracy (two or more involved); trespass of title, property,
and the like; and, ALL other known and unknown trespasses and moral wrongs committed
through ultra vires act(s) of ALL involved herein; whether by commission or omission. Final
amount of damages to be calculated prior to submission of Tort Claim and/or the filing of lien
and the perfection of a security interest via a Uniform Commercial Code financing 1 Statement;
estimated in excess of TEN (10) Million dollars (USD- or other lawful money or currency
generally accepted with or by the financial markets in America), and notice to Respondent(‘s} by
invoice. Per Respondent(’s) failure and or refusal to provide the requested and necessary Proof
of Claims and thereby; and therein consenting and agreeing to ALL the facts set, established,
and agreed upon between the parties hereto, shall constitute a self-executing binding
irrevocable durable general power of attorney coupled with interests; this Conditional
Acceptance for Value and counter offer/claim for Proof of Claim becomes the security

EXERCISING ALL RIGHTS AS RESERVED

 
 

Case 5:19-mc-00017-H Document5 Filed 01/21/20 Page 15of22 PagelD 81

8801-19641512RWM0448DHFFGHMMM-S19710817-RM4802219710817—RM48022° is secured and reserved with all rights retained, Private Property no trespass
permitted or allowed under common law restrictions and prohibitions.

agreement under commercial law whereby only the non-defaulting party becomes the secured
party, the holder in due course, the creditor in and at commerce. It is deemed and shall always
and forever be held that the undersigned and any and all property, interest, assets, estates,
trusts commercial or otherwise shall be deemed consumer and household goods not-for-profit
and or gain, private property, and exempt, not for commercial use, nontaxable as defined by the
Uniform Commercial Code article 9 section 102 and article 9 section 109 and shall not in any
point and/or manner, past, present and/or future be construed otherwise- see the Uniform
Commercial Code article 3, 8, and 9.

10293. Should Respondent(s) allow the ten (10) Calendar days or twenty (20) Calendar days
total

if request was made by signed written application for the additional ten (10) Calendar days to elapse
without providing the requested and necessary Proof of Claims, Respondent(s) will go into fault and the
Undersigned will cause to be transmitted a Notice of Fault and Opportunity to Cure and Contest
Acceptance to the Respondent(s}; wherein, Respondent(s) will be given an additional three (3) days (72
hours) to cure Respondent’s (s’) fault. Should Respondent(s) fail or otherwise refuse to cure
Respondent’s(s’) fault, Respondent will be found in default and thereby; and therein, Respondent will
have established Respondent’s(s’) consent and agreement to the facts contained within this Conditional
Acceptance for Value and counter offer/claim for Proof of Claim as said facts operate in favor of the
Undersigned; e.g., that the judgment of alleged “court of record” within the above referenced alleged
Commercial/Civil/Cause is VOID AB INITIO for want of subject-matter jurisdiction of said venue;
insufficient document (Information) and affidavits in support thereof for want of establishing a claim of
debt; want of Relationship with the “source of authority” for said statute(s)/law(s) for want of privity of
contract, or contract itself; improperly identified parties to said judgment, as well as said
dispute/matter; and, Respondent(s) agrees and consents that Respondent(s) does have a duty and
obligation to Undersigned; as well as the corporate Government Department/agency construct(s)
Respondent(s) represents/serves, to correct the record in the above referenced alleged
Commercial/Civil/Cause and thereby; and therein, release the indenture (however termed/styled)
upon the Undersigned and cause the Undersigned to be restored to liberty, and releasing the
Undersigned’s property rights, as well as ALL property held under a storage contract in the “name” of
the all-capital-letter “named” defendant within the above referenced alleged Commercial/Civil/Cause
within the alleged commercially “bonded” warehousing agency d.b.a., for the commercial corporate
Government construct d.b.a. the United States. That this presentment is to be construed contextually
and not otherwise, and that if any portion and/or provision contained within this presentment, this self-
executing binding irrevocable contractual agreement coupled with interests, is deemed non-binding it
shall in no way affect any other portion of this presentment. That the arbitrator is permitted and
allowed to adjust the arbitration award to no less than two times the original value of the properties
associated with this agreement, plus the addition of fines, penalties, and other assessments that are
deemed reasonable to the arbitrator upon presentment of such claim, supported by prima facie
evidence of the claim.

10294. The defaulting party will be estopped from maintaining or enforcing the original
offer/presentment; i.e., the above referenced alleged Commercial/Civil/Cause as well as ALL
commercial paper (negotiable instruments) therein, within any court or administrative tribunal/unit
within any venue, jurisdiction, and forum the Undersigned may deem appropriate to proceed within in

Page | 13

EXERCISING ALL RIGHTS AS RESERVED

 
 

Case 5:19-mc-00017-H Document5 Filed 01/21/20 Page 16of22 PagelD 82

$801-19641512RWM0448DHFFGHMMM-S19710817-RM4802219710817-RM48022° is secured and reserved with all rights retained, Private Property no trespass
permitted or allowed under common law restrictions and prohibitions.

the event of ANY and ALL breach(s) of this agreement by Respondent(s) to compel specific performance
and or damages arising from injuries there from. The defaulting party will be foreclosed by laches and or
estoppel from maintaining or enforcing the original offer/presentment in any mode or manner
whatsoever, at any time, within any proceeding/action. Furthermore, the respondents are foreclosed
against the enforcement, retaliation, assault, infringement, imprisonment, trespass upon the rights,
properties, estate, person whether legal, natural or otherwise of the presenter/petitioner and/or his
interest and/or his estate retroactively, at present, post-actively, forever under any circumstances,
guise, and or presumption

IV. NOTICE OF COMMON-LAW ARBITRATION:
10294, Please be advised that in-as-much as the Undersigned has “secured” the “interest” in
the

“name” of the all-capital-letter “named” defendant as employed/used upon the face; and within, ALL
documents/instruments/records within the above referenced alleged Commercial/Civil/Cause, to
include any and all derivatives and variations in the spelling of said “name” except the “true name” of
the Undersigned as appearing within the Undersigned’s signature block herein below, through a
Common-Law Copyright, filed for record within the Office of the Secretary of State, Las Vegas State of
Nevada, and, having “perfected said interest” in same through incorporation within a Financing (and all
amendments and transcending filings thereto), by reference therein, the Undersigned hereby; and
herein, waives the Undersigned’s rights as set, established, and the like therein, and as “perfected”
within said Financing Statement acting/operating to “register’ said Copyright, to allow for the
Respondent(s) to enter the record of the alleged “court of record” within the above referenced alleged
Commercial/Civil/Cause for the SOLE purpose to correct said record and comply with
Respondent’s(s’) agreed upon duty/obligation to write the “order” and cause same to be transmitted to
restore and release the Undersigned, the Undersigned’s corpus, and ALL property currently under a
“storage contract” under the Undersigned’s Common-Law Copyrighted trade-name; i.e., the all-capital-
letter “named” defendant within the above referenced alleged Commercial/Civil/Cause, within the
alleged commercially “bonded” warehousing agency d.b.a. the commercial corporate Government
juridical construct d.b.a. the United States. Please take special note, that the copyright is with reference
to the name and its direct association and/or correlation to the presenter.

10295. NOTICE: That the arbitrators "must not necessarily judge according to the strict law but

as a general rule ought chiefly to consider the principles of practical business" Sorste Atias insurance co v London

General Insurance Co (1927) 28 Lloyds List Rep 104

* “internationally accepted principles of law governing contractual relations”! deutsche Schachthau v AAs ai-khaimah
National Oil Co [1990] 1 AC 295]

* — If the contract (valid or otherwise) contains an arbitration clause, then the proper forum to

determine whether the contract is void or not, is the arbitration tribunal! fo emele. see Heyman v Dorwins
Ltd, (1942] AC 356}

. That any determination by the arbitrator is binding upon all parties, and that ail parties agree to abide by the decision of the arbitrator, that the arbitrator is to render a decision based upon the
facts and conclusions as presented within the terms and canditions of the contract. Any default by any party must be supported by proof and evidence of said default, that default shail serve as
tacit acquiescence on behalf of the party who defauit it as having agreed to the terms and conditions associated with the self-executing binding irrevocable contract coupled with interests. That
the arbitrator is prohibited from considering and/or relying on statutory law, as it has been held that any time any party relies on or enforces a statute, they possess no judicial power.

“A judge ceases to set as a judicial officer because the governing principals of administrative law provides that courts are prohibited from substituting their evidence, testimony, record,

arguments and rationale for that of the agency. Additionally, courts are pi ited from their ituting their jud, for that of the agency." AIS! v US, 568 F2d 264.

 

Page | 14

EXERCISING ALL RIGHTS AS RESERVED

 
Case 5:19-mc-00017-H Document5 Filed 01/21/20 Page17of22 PagelD 83

8801-19641512RWMO0448DHFFGHMMM-S19710817—-RM4802219710817—RM48022° is secured and reserved with all rights retained, Private Property no trespass
permitted or allowed under common {aw restrictions and prohibitions.

° "Judges who become involved in enforcement of mere statutes (civil or criminal in nature and otherwise}, act as mere "clerks" of the involved agency..." K.C. Davis, ADMIN. LAW, Ch. 1 (CTP.
West's 1965 Ed.}

. “..their supposed ‘court’ becoming thus a court of limited jurisdiction’ as a mere extension of the involved agency for mere superior reviewing purposes.” K.C, Davis, ADMIN, LAW, P. 95, (CTP, 6
Ed. West's 1977) FRC v G.E. 281 US 464; Keller v PE, 261 US 428.

. "When acting to enforce a statute, the judge of the municipal court is acting an administrative officer and not as a judicial capacity; courts in administrating or enforcing statutes do not act
judicially. but, merely administerially." Thompson v Smith. 155 Va. 376. [54 SE 583, 71 ALR 604.

. “it is basic in our law that an administrative agency may act only within the area of jurisdiction marked out for it by law. If an individual does not come within the coverage of the particular
agency's enabling jegislation the agency is without power to take any action which affects him.” Endicott v Perkins, 317 US 501,

. “tt is not every act, legislative in form, that is law. Law is something more than mere will exerted as an act of power...Arbitrary power, enforcing its edicts to the injury af the person and
property of its subjects is not law.” Hurtado v. California (1884) 110 US 515 (1984).

. Some of the aforementioned cases are not published, however, these are still fundamental principles of jaw, and one of the fundamental principles of arbitration is that the arbitrator sits as
judge over the facts, and as such to preserve the sanctity of the process and arbitrator receives the same immunity as a judge and is exempt from prosecution and or review, unless they can be

proved that the arbitrator intentionally ignored the evidence and acted in conspiracy to defraud the parties.

10296. As the Undersigned has no desire NOR wish to tie the hands of Respondent(s) in
performing Respondent’s(s’) agreed upon duty/obligation as set, established, and agreed upon
within this Conditional Acceptance for Value and counter offer/claim for Proof of Claim and thereby
create/cause a “breach” of said contractually binding agreement on the part of the Respondent(s),
Respondent(s) is hereby; and herein, NOTICED that if this waiver of said Copyright is not liberal, NOR
extensive enough, to allow for the Respondent(s) to specifically perform all duties/obligations as set,
established, and agreed upon within the Conditional Acceptance for Value and counter offer/claim
for Proof of Claim: Respondent(s) may; in “good faith” and NOT in fraud of the Undersigned, take all
needed and required liberties with said Copyright and this waiver in order to fulfill and accomplish
Respondent’s(s’) duties/obligations set, established, and agreed upon between the parties to this
agreement.

10297. If Respondent(s) has any questions and or concerns regarding said Copyright and or the
waiver, Respondent(s) is invited to address such questions and or concerns to the Undersigned in
writing and causing said communiqués to be transmitted to the Undersigned and below named
Notary/Third Party. The respondents have acted as if the contract quasi-or otherwise does not place
a binding obligation upon their persons, upon their organizations, upon their institutions, upon their
job qualifications, and breaching that obligation breaches the contract, for which they cannot
address due to the direct conflict of interest. It is as a result of that conflict of interest that binding
arbitration shall be instituted.

10298. Your failure to respond, and this would include each of the respondents by their
representative, and if represented by the Atty. Gen., such representation must be responsive for
each State and/or State organization/department/agency, separately and severally to each of the
points of averment, failure to respond to a single point of averment will constitute acquiescence,
forfeiture, and a waiver of all rights with respects all of the points raised in this presentment.

V. NOTICE TO AGENT !S NOTICE TO PRINCIPLE AND VICE VERSA
10299. NOTICE: in this Conditional Acceptance for Value and counter offer/claim for Proof of
Claim(a) the words “include,” “includes,” and “including,” are not limiting; (b) the word “all” includes
“any” and the word “any” includes “all”; (c) the word “or” is not exclusive except when used in

conjunction with the word “and”; as in, “and/or”; and (d) words and terms (i) in the singular number

Page | 15

EXERCISING ALL RIGHTS AS RESERVED

 

 

 
 

Case 5:19-mc-00017-H Document5 Filed 01/21/20 Page 18o0f22 PagelD 84

8801-19641512RWMO0448DHFFGHMMN-S19710817-RM4802219710817-RM48022° is secured and reserved with all rights retained, Private Property no trespass
permitted or allowed under common law restrictions and prohibitions.

include the plural, and in the plural, the singular; (ii) in the masculine gender include both feminine and
neuter.

10300. This presentment shall constitute a CLAIM against the assets of your institution and is
valid upon your failure to comply with the requirement of this agreement and to VALIDATE NOT VERIFY
THE COMPREHENSIVE ACCOUNTING.

10301. NOTICE: All titles/names/appellations of corporate Government juridical constructs, and
branches, departments, agencies, bureaus, offices, sub-whatever’s, and the like thereof, include
any and all derivatives and variations in the spelling of said titles/names/appellations.

10302. NOTICE: Any and all attempts at providing the requested and necessary Proof of Claims
raised herein above; and, requesting the additional ten (10) Calendar days in which to provide
same; and, to address any and all questions and concerns to the Undersigned in regards to the
Stated Copyright and waiver herein expressed, in any manner other than that provided for
herein will be deemed non-responsive.

The Undersigned extends to the Respondent(s) the Undersigned’s appreciations and thanks for
Respondent’s(s) prompt attention, response, production of above Proof(s) of Claim and assistance in
this/these matter(s). This presentment is not to be construed as an acceptance and/or application
and/or subscription and/or request for license, admittance to any jurisdiction quasi-or otherwise. But
shall remain as a direct objection to any and all claims to the contrary.

Sincerely,

Without Recourse
/s/ Rance Wesley Magee

 

RANCE WESLEY MAGEE a Natural Man

/s/ Michelle M. Magee

 

MICHELLE M. MAGEE a Natural Woman

8801-19641512RWM04480HFFGHMMM-S19710817-RM48022© is secured and reserved with all rights retained, Private Property no trespass permitted or
allowed under common law restrictions and prohibitions.

(THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK)

Page | 16
EXERCISING ALL RIGHTS AS RESERVED

 
 

Case 5:19-mc-00017-H Document5 Filed 01/21/20 Page 19o0f22 PagelD 85

ALL PURPOSE PROOF OF SERVICE

I, SITCOMM ARBITRATION ASSOCIATION, being at or above the age of 18, of
the majority and not a party to the action, a citizen of the United States of America, did mailthe __ 7
document entitled: NOTICE OF ARBITRATION HEARING Page | 2
by placing it in an envelope addressed to: Name and address:

RANCE W. MAGEE & MICHELLE M. MAGEE
11294 ROSE ROAD
EMMETT, MICHIGAN 48022

GMAC MORTGAGE
100 WITMER ROAD
HORSHAM, PENNSYLVANIA 19044

MR. COOPER
8950 CYPRUS WATERS BLVD.
COPPELL, TEXAS 75019

NATIONSTAR MORTGAGE
8950 CYPRUS WATERS BLVD.
COPPELL, TEXAS 75019

OCWEN FINANCIAL
1661 WORTHINGTON ROAD, SUITE 100
WEST PALM BEACH, FLORIDA 33409

MERSCORP
1818 LIBRARY STREET, SUITE 300
RESTON, VIRGINIA 20190

Affixing the proper postage and depositing it with the local postal carrier, also being of
the age of the majority, and not a party to this action who upon receipt guarantees delivery as
addressed and/or local dropbox guaranteeing the same as prescribed in law. If called upon I
provide this sworn testimony based on first-hand knowledge of the aforementioned events
attesting and ascribing to these facts on this day May 18, 2019.

THE SITCOMM ARBITRATION ASSOCIATION

Extt a! i a.

SITCOMM ARBITRATION ASSOCIATION

ITRATION HEARING NOTIFICATION

 

 
 

Case 5:19-mc-00017-H Document5 Filed 01/21/20 Page 20 of 22 PagelD 86

SITCOMM ARBITRATION ASSOCIATION
1001 South White Oak Road
White Oak, Texas 75693
+ 1 (877) 631-1722
Website: saalimited.com Email: support@saalimited.com

ALL-PURPOSE PROOF OF SERVICE

I, SITCOMM ARBITRATION ASSOCIATION, being at or above the age of 18, of the
majority and not a party to the action, a citizen of the United States of America, did mail the

document entitled: FINAL ARBITRATION AWARD

 

by placing it in an envelope addressed to: Name and address:

Rance & Michelle Magee Mr. Cooper
11294 Rose Road 8950 Cyprus Waters Blvd
Emmett, Michigan 48022 Coppell, Texas 75019

Federal National Mortgage Association
Fannie Mae

1100 iSth Street N.W.

Washington, D.C. 20005

MERSCORP
8201 Greensboro Drive, Suite 350
McLean, Virginia 22102

Nationstar Mortgage
8950 Cyprus Waters Blvd
Coppell, Texas 75019

OCWEN Financial
1661 Worthington Road, Suite 100
West Palm Beach, Florida 33409

The State of Michigan
Governor Rick Snyder
P.O. Box 30013

Lansing, Michigan 48909

Attorney General Dana Nessel
G. Mennen Williams Building
525 W. Ottawa Street

P.O. Box 30212

Lansing, Michigan 48909

Affixing the proper postage and depositing it with the local postal carrier, also being of the age
of the majority, and not a party to this action who upon receipt guarantees delivery as addressed
and/or local dropbox guaranteeing the same as prescribed in law. If called upon I provide this
sworn testimony based on first-hand knowledge of the aforementioned events attesting and
ascribing to these facts on this day June 21, 2019.

THE SITCOMM ARBITRATION ASSOCIATION

Exwvel T 3

 
 

 

Case 5:19-mc-00017-H Document5 Filed 01/21/20 Page 21o0f22 PagelD 87

CERTIFICATE OF SERVICE

I, Rance Magee, being at or above the age of 18, of the majority a citizen of the United
States of America, did mail the documents entitled:

Motion to Confirm Arbitration Award
Memorandum of Law

Civil Cover Sheet

Arbitration Award

Contracts

by placing them in an envelope addressed to: Name and address:

United States District Court Ocwen Financial
For the Northern District of Texas 1661 Worthington Road, Ste 100
George Mahon Federal Building West Palm Beach, FL 33409
1205 Texas Ave., Rm 306
Lubbock, TX 79401-4002 Fannie Mae

1100 15th Street N.W.

Mr. Cooper Washington, D.C. 20005
8950 Cyprus Waters Blvd
Coppell, Texas 75019

GMAC Mortgage
100 Witmer Road
Horsham, PA 19044

Nationstar Mortgage
8950 Cyprus Waters Blvd
Coppell, TX 75019

Affixing the proper postage and depositing it with the local postal carrier, also being of
the age of the majority, and not a party to this action who upon receipt guarantees delivery as
addressed and/or local drop box guaranteeing the same as prescribed in law. If called upon I
provide this sworn testimony based on first-hand knowledge of the aforementioned events
attesting and ascribing to these facts on this day November 22, 2019.

/s/ Rance Magee

 

Rance Magee

. . Page 5 of 5
Lcwiat I uf

 
 

 

 

“uyeBe - afaAnes aseald ‘aiseM Jaunsuod-ysod wo BPE S| Sdojaaua SUL a
“7

 

UNITED STATES
Ba POSTAL SERVICE.

PRIORITY"
MAIL

RECEIVED =

   
   

LERK, U.S. LXSTRICT COURT
NORTHERN DISTRICT OF TEXAS

     

= Date of delivery specified*

= USPS TRACKING™ included to many major
international destinations.

«Limited international insurance.
= Pick up available.*
= Order supplies online.*

= When used internationally, a customs . To schedule free
declaration label may be required. Package Pickup,

scan the QR code.
* Domestic only

OE x

PS0G001000014 OD: 12 1/2x9 1/2 USPS.COM/PICKUP

 

 

 

FI 1716/2020

PRIORITY MAIL 2-DAY™ |

US POSTAGE & FEES PAID 062S0007542016
PRIORITY MAIL 40332928
FLAT-RATE ENVELOPE FRON 48444,
ComPtsPrice 1

 

 

 

Rance Magee .
Rance Magee .
431 E 3rd Street

Imlay City MI 48444-1319 6067

SHIP United States District Court
TO: 4205 Texas Avenue, Room 209
Lubbock TX 79401-4027

 

 

 

USPS TRACKING #

IMU

9405 5116 9900 0048 2492 35

 

 

a

* Domestic only. * For Domestic shipments, the maximum weight is 70 Ibs, For International shipments, the maximum weight is 4 ibs,

 

This packaging is the property of the U.S. Postal Service® and Is provided solely for use in sending Priority Mail® shipments.
Misuse may be a violation of federal law. This packaging is not for resale. EPi4F © US. Postal Service; October 2018; Alt rights reserved.

   
